-                                                                                               C                              r.:, .-_'. !
                                                                                                                               '    _-:,!.
                                                                                                                                              1:;-:..
                                                                                                                                              I
                                                                                                      L,       L=                   .:..:_;   r.


                                                                                                     JUL 2 5 2021
                                                                                            C1~, :~, lj . ft Bi~uivl COD.fl
                                                                                           Eastern District of Tennessee
                                                                                                     J\ l- l t" ...... -. .,,. , ·11 -
                                                                                                       ...     " ,_. ,    . ' ...,




             U1\\'°T5[\)                  /-      .. ,. . .c_:;
                                          ~ \ -J'.t-t C ,             ·,>IST(2Ic_,-- ColJ_{(_\
         f,¥tSt[J2-~                     I:[['::),ej_,   c.,-         {)t-        T<P. I'-\ 1t~--SS E-~-
                                         l+r          V) l'I OX"IX L LL


                                                                                                       I
                                                                  I



        p)rdl\l"rl-:----r:r:-c
             _·  - 1 '-L-\-'1
                           \
                                   (J
                                   ,.   1-f S rt -r.t l.J }i             L) c-A-Y£R -tt \,q o9~l

             \ T8o
                                                                             .,
         'V\N~·-t
         J   i.-'
             •
                               (~DlJJ{T    I     ~'+\- [_ e_ tI-\-1-:C,
                                                              71~                 l) €.~ Plcc:~·c\           f NT




                       -


    Case 3:21-mc-00053-KAC-DCP Document 1 Filed 07/27/21 Page 1 of 5 PageID #: 1
                                        Q,.""r \fY     i
                                                1,1..-/-.
                                             LJ__
                                                                 c.~j 1-:--
                                                                  )L.A-l- \



                                                                       ·, I       n f,_r;:
                                                                      r'"'-.... ,._..,,. .
                                                                                       (__.,,,




                            .:::r 1'(
                                     .p;-:· -tt--s
                                             , ; _j __           -r J:- (\f._ .                          ·xr-,,
                                                                                                L


                                            71)     fH '2.....          ---
                                                                   tv ' 1;-
                                                                         -l-!"it, 't                     I
                                  '"Tl-\-A~
                                                                                                                                      ~D
                                                                                                                                      \
                                                                                                                                      '
                                                                                                                                        .




    T # S SP

                                                                                                        .P

                                                                        Rc.-G.LLL                      s-r-                    AN'I
                                                                                       } .,. tC ..:::_ (,)1":
                                                                                                           r_c·-•1<""-.,,.,,




                                 t+orv\
               --·- r--~--
               . i, ' _,_\_f.....____,,... I ."";
                      -\




                                                                                         , ~-L'v
                           ~t,




                                                            A
Case 3:21-mc-00053-KAC-DCP Document 1 Filed 07/27/21 Page 2 of 5 PageID #: 2
                                                    ( I?,
                                                      --•--· -
                                                    . _)
                                                           c ·-c-1 '-,f                       I'




                                                                                        '-/


    Tn                                                                     -
                                                                          ---t- n~,/



                               OVt'/JL
                                                                                       r. V




                f1 V.TN/y           fY)\,

                                         .:z    i 4 -· F

                                                     .~LoOb




                                                                  -rn




                                            J

    07fit?.                          /,,,J. V

                                                                   / ' , ('){A




Case 3:21-mc-00053-KAC-DCP Document 1 Filed 07/27/21 Page 3 of 5 PageID #: 3
                                                           TO




                                                                                                I




                                                          ::Z:/Yl·       . • 'y


                                                                             rr
                                              ·'    ONc..,Y          & 1~         7o                Be'-
                                 0- •" ·
                                  ;   )I                                     M!l. "C-

                                                        7/-f/~

                                           ·or      K-cTt... H-t     I                                             ...

                                           17.:'?   s:tAP9.t! V



               /._   ,./




                                                                                    ~       1
                                                                                    }   •'·,•       /, .,,r     ,' P, ••
                                                                                    l /··.' ' (        i      C½ ..,_,.




                                                                     -- _/



Case 3:21-mc-00053-KAC-DCP Document 1 Filed 07/27/21 Page 4 of 5 PageID #: 4
                                                                                                              ·-.,.._
                                                                               ~-....--        ·--...               ·----:-.-




                                                         ,>
                                                     ,   ......




                                                                                          --            ·--                     . . .,..,




Case 3:21-mc-00053-KAC-DCP Document 1 Filed 07/27/21 Page 5 of 5 PageID #: 5
